UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-2029


DAVID ALUVALE,

                 Plaintiff - Appellant,

          v.

TRULAND SYSTEMS CORPORATION,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:13-cv-00178-AJT-TRJ)


Submitted:   January 31, 2014               Decided:   February 20, 2014


Before WYNN and     FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Aluvale, Appellant Pro Se.    Kevin D. Holden, Crystal L.
Tyler, JACKSON LEWIS PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David    Aluvale    appeals       the    district      court’s    order

granting summary judgment to Defendant on Aluvale’s claim of

discriminatory discharge under Title VII of the Civil Rights Act

of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003

&   Supp.     2013).     We    have      reviewed     the   record    and   find     no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.           Aluvale v. Truland Sys. Corp., No. 1:13-

cv-00178-AJT-TRJ (E.D. Va. Aug. 16, 2013; see Summ. J. Tr. 12-

18, Aug. 16, 2013).           We dispense with oral argument because the

facts   and    legal    contentions       are   adequately     presented       in   the

materials     before    this     court    and   argument     would    not   aid     the

decisional process.



                                                                            AFFIRMED




                                           2